ILND 450 (Rev.Case:   1:16-cv-02714
              10/13) Judgment in a Civil ActionDocument   #: 208 Filed: 12/29/18 Page 1 of 1 PageID #:2998

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

 LINDABETH RIVERA and JOSEPH WEISS, on
 behalf of themselves and all others similarly
 situated,
 Plaintiff(s),                                                     Case No. 16-cv-2714
                                                                   Judge Edmond E. Chang
 v.

 GOOGLE, INC.,
 Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $

                          which         includes        pre–judgment interest.
                                        does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


              other: Case dismissed for lack of subject matter jurisdiction.
This action was (check one):

      tried by a jury with Judge      presiding, and the jury has rendered a verdict.
      tried by Judge      without a jury and the above decision was reached.
      decided by Judge Edmond E. Chang.

Date: 12/29/2018                                               Thomas G. Bruton, Clerk of Court

                                                               Claire Newman , Deputy Clerk
